Citation Nr: 0516112	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left knee 
chondral defect of the patella, with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO continued a 20 percent evaluation for a left knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10 (2004).  § 5107 (West 2002).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Service medical records indicate that the veteran sustained a 
fracture of the left patella, for which he is service-
connected.  The records show private and VA treatment for 
left knee pain and swelling from 1995 forward.  In April 
1995, the veteran underwent arthroscopic surgery on the left 
knee.  Treatment records show additional surgeries on the 
knee in August 2000, July 2001, September 2001, and June 
2002.

The RO has rated the left knee disability 20 percent 
disabling from January 2000.  

Records and statements in the claims file reflect that for 
several years, beginning in the 1990s, the veteran worked for 
a water utility company.  He held jobs as a meter reader, and 
later as a compressor operator.  His left knee pain and 
swelling reportedly made him unable to perform the walking 
and bending needed for his job during the weeks preceding and 
following his 1995 surgery.  With increased symptoms and 
additional surgeries in 2000 through 2002, the veteran 
indicated that he was not able to perform his job duties 
because of his left knee disability. 

In 2001 and 2002, C. R. C., M.D., the surgeon who operated on 
the veteran's knee, wrote that the veteran would be limited 
to performing a sedentary job.  A VA physician who examined 
the veteran in April 2004 also opined that the veteran would 
be limited to sedentary work because of his left knee 
disability.  The veteran has indicated that his employer did 
not have sedentary work for him, and that he has been 
unemployed since July 2001 because of his left knee 
disability.

On VA medical examinations in 2002 and 2004, examiners found 
that the veteran had left knee pain with walking, and that he 
was significantly limited in walking, standing, and even 
driving a car or sitting.

The RO has evaluated the veteran's left knee disability under 
Diagnostic Code 5010, for arthritis, and Diagnostic Code 
5258, for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion.  Arthritis is rated 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  For a rating greater than 20 percent to be 
assigned for limitation of motion of the leg at the knee, 
flexion must be limited to 15 degrees or less, or extension 
must be limited to more than 20 degrees short of full.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2004).  A 20 
percent rating is the maximum rating provided under 
Diagnostic Code 5258.  Despite the limitations due to left 
knee disability shown in medical records, VA examinations 
have not shown sufficient limitation of motion of the left 
knee to warrant a rating higher than 20 percent under the 
rating schedule.

The pain and diminished endurance in the veteran's left knee 
have made him unable to work a nonsedentary job, and unable 
to continue in the employment he previously held.  It appears 
that the 20 percent maximum rating available under the rating 
schedule for the manifestations of the veteran's left knee 
disability may not adequately contemplate the impact on 
employment that the veteran experiences due to his symptoms.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

A November 2004 supplemental statement of the case reflects 
that the RO considered entitlement to an extra-schedular 
rating, and found that such was not warranted in the 
veteran's case.  The Board notes that the veteran has 
required multiple hospitalizations and surgeries for his left 
knee disability.  His left knee impairment markedly 
interferes with his employment.  The Board finds that these 
factors are exceptional, and render application of the 
regular schedular criteria impractical in this case.  
Therefore, the Board will REMAND the claim to the RO to 
submit the issue to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service, for the 
assignment of an extraschedular evaluation for the veteran's 
left knee disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for left knee chondral defect of 
the patella since October 2001.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should inquire of the veteran 
whether he has applied for Social 
Security Administration (SSA) disability 
benefits.  If he responds in the 
affirmative, the RO should obtain from 
SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should submit the issue of 
entitlement to an increased evaluation 
for a left knee disability to the VA 
Chief Benefits Director or the Director 
of the VA Compensation and Pension 
Service, for the assignment of an 
extraschedular evaluation.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




